Exhibit 99.1 TeliaSonera: Invitation to TeliaSonera's Press and Analyst Conference for the Interim Report January - June 2007, on July 27, 2007 STOCKHOLM, Sweden(BUSINESS WIRE)July 19, 2007Regulatory News: Invitation July 19, 2007 Date: Friday July 27, 2007 Time: 10:00 (CET) Place: TeliaSonera's Head Office, Sturegatan 1, Stockholm Mr Kim Ignatius, acting President and CEO of TeliaSonera, will present the Interim report January - June, 2007. Press identification card or similar is required to attend the press conference. The press conference will be held in English and will be broadcast live over the Internet at www.teliasonera.com/ir Listen in and attend the press conference live over the phone You can also listen to the conference live over the phone and attend the Q&A session via a conference call. Please note that there might be a time lag of up to 30 seconds between the Internet broadcast and the conference call if you are simultaneously watching and calling in to the press conference. Dial-in information To ensure that you are connected to the conference call, please dial in a few minutes before the start of the press conference to register your attendance. Dial-in number:(0) 20 7162 00 25 Participants should quote: TeliaSonera You can also listen to the conference live on our web site: Replay number until August 3, 2007:(0) 20 7ccess code: 756175 See also the separate invitation to the Analyst Conference Call at 13:00 (CET) the same day. TeliaSonera (STO:TLSN) (HEX:TLS1V) (LSE:TEE) (Nasdaq:TLSN) is the leading telecommunications company in the Nordic and Baltic region, with strong positions within mobile communications in Eurasia, Turkey and Russia. At the end of 2006, TeliaSonera launched mobile services in Spain. We provide reliable, innovative and easy-to-use services for transferring and packaging voice, images, data, information, transactions and entertainment. In 2006, TeliaSonera's net sales amounted to SEK 91 billion, and at the end of March 2007 the total number of customers exceeded 100 million in 15 countries. The TeliaSonera share is listed on the Stockholm Stock Exchange and the Helsinki Stock Exchange, and the company is included in the Dow Jones Sustainability Index. Simplicity and service are important tools for us in creating profitable growth and value for our customers and shareholders. Read more at www.teliasonera.com. This information was brought to you by Cision http://newsroom.cision.com CONTACT: TeliaSonera's Press Office, (0)8-or Investor Relations (0)8-
